Undercofler, Presiding Justice.
Charles Thomas Corn, pro se, petitioned the Clayton Superior Court for copies of the records of his criminal convictions in that court: One, jury convictions for armed robbery and murder for which he received the death sentence; the other, a guilty plea to aggravated assault and robbery for which he was sentenced to thirty years. Both petitions were denied and Corn appeals. We affirm in both cases.
The trial court denied the motions because both cases were then on appeal, with complete records, wherein Com was represented by counsel. This court affirmed the death sentence in Corn v. State, 240 Ga. 130 (1977), and the Court of Appeals dismissed his appeal on an Anders motion (Anders v. California, 386 U. S. 738 (1966)) by his counsel in Corn v. State, 142 Ga. App. 361 (255 SE2d 687) (1977). Further, Corn alleged no justification or necessity for requiring the records. Therefore the trial court properly denied his petitions.

Judgments affirmed.


All the Justices concur.